Order entered June 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00459-CV

                     RICHARD K. ARCHER, M.D., ET AL., Appellants

                                                 V.

                                 BOBBY TUNNELL, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-08161-M

                                             ORDER
              Before Chief Justice Wright, Justice Lang-Miers and Justice Stoddart

       Before the Court is appellee’s May 14, 2015 motion to dismiss the appeal and for

sanctions. This appeal arises in a case involving a vehicular accident in which the driver of the

vehicle in which appellee was traveling allegedly struck one or more cows ostensibly owned by

or under the control of a physician. Appellants appeal the trial court’s April 10, 2015 order

denying their motion to dismiss the case for failure of the appellee to file an expert witness report

under chapter 74 of the Texas Civil Practice and Remedies Code.

       We conclude we possess jurisdiction over the appeal of the trial court’s April 10, 2015

order denying appellants’ motion to dismiss.           TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a)(9) (extending appellate jurisdiction to appeals from interlocutory orders denying all or
part of the relief sought by a motion under chapter 74.351(b) of the Civil Practice and Remedies

Code). Accordingly, we DENY the motion to dismiss the appeal. Although appellants also

assert that this Court has appellate jurisdiction over the denial of their plea in abatement or denial

of their motion for summary judgment asserting lack of jurisdiction pursuant to the Employee

Retirement Income Security Act, their notice of appeal does not seek to appeal any such orders

and review of the clerk’s record fails to reveal the existence of any such orders.

       We DEFER ruling on appellee’s motion for sanctions. The parties may further address

in their briefs on the merits whether this appeal is frivolous, the appropriate extent of any

sanctions the Court should award, and whether, if sanctions are awarded, they should

appropriately be assessed against the appellants, counsel or both. See TEX. R. APP. P. 45

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE